Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of May 31, 2012, is entered into by and
among Allscripts Healthcare Solutions, Inc., a Delaware corporation (the
“Company”), and HealthCor Offshore Master Fund, L.P., HealthCor Hybrid Offshore
Master Fund, L.P., HealthCor, L.P. and HealthCor Long Offshore Master Fund, L.P.
(collectively, the “Stockholders”) and HealthCor Management, L.P.

WITNESSETH:

WHEREAS, the Stockholders are the beneficial owners of 10,500,000 shares (the
“Shares”) of the common stock, par value $0.01 per share, of the Company
(“Common Stock”), which represents approximately 6.1% of the issued and
outstanding shares of Common Stock;

WHEREAS, on May 21, 2012, the Stockholders and HealthCor Management, L.P. filed
a verified complaint (the “Lawsuit”) against the Company and its directors in
the Court of Chancery of the State of Delaware (the “Court”); and

WHEREAS, the Company, the Stockholders and HealthCor Management, L.P. desire to
undertake the actions and agreements contained herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE 1

BOARD OF DIRECTORS

 

1.1 Director Nominees

Having considered the request of the Stockholders that each of Stuart Lawson
Bascomb, Ralph Holloway Thurman and David Stevens (collectively, the “Nominees”)
be nominated for election to the Company’s board of directors (the “Board”) at
the annual meeting of stockholders of the Company in 2012 (the “2012 Meeting”),
and having received the consent of the Nominees to act as a director, the
Nominating and Governance Committee of the Board (the “Governance Committee”)
has reviewed the nominations and has recommended that the Board nominate the
Nominees for election as directors of the Company at the 2012 Meeting on the
terms set out in this Agreement. Based upon such recommendation, concurrent with
the execution and delivery of this Agreement, the Board has (i) increased the
size of the Board by two directors (to a total of nine directors), effective as
of the 2012 Meeting, and (ii) determined to nominate the Nominees for election
as directors of the Company at the 2012 Meeting, and to prepare, file with the
Securities and Exchange Commission and disseminate to the Company’s
stockholders, supplemental proxy soliciting materials describing the terms of
this Agreement. If each Nominee is elected by the Company’s stockholders to
serve as a director on the Board at the 2012 Meeting, such Nominee shall serve
until the annual meeting of stockholders of the



--------------------------------------------------------------------------------

Company in 2013 (the “2013 Meeting”), or until his earlier death, resignation,
disqualification or removal. The Stockholders acknowledge and agree that the
Company shall be under no obligation to nominate the Nominees or any other
designee of the Stockholders for election to the Board at the 2013 Meeting. It
is further agreed that (a) each of Paul M. Black, Dennis H. Chookaszian, Robert
J. Cindrich, Philip D. Green, Michael J. Kluger and Glen E. Tullman shall be
nominated for election as a director at the 2012 Meeting along with the
Nominees, (b) except as otherwise provided in this Section 1.1, the size of the
Board shall not be increased to more than nine during the Covered Period unless
agreed to in writing by the parties to this Agreement and (c) if elected,
(x) Mr. Thurman shall initially be appointed to serve as a member of the
Compensation Committee and (y) one of the remaining two Nominees shall initially
be appointed to serve as a member of the Audit Committee, in the case of (x) or
(y), subject to the Nominee accepting such appointment. The Company (A) shall
use commercially reasonable efforts to convene and hold the 2012 Meeting on
June 15, 2012 or as soon thereafter as is reasonably practicable and (B) to the
extent the Company solicits proxies in favor of the election of the nominees at
the 2012 Meeting, shall use the same solicitation efforts in favor of the
Nominees as for all other nominees. In the event that the 2012 Meeting is not
held (including as a result of adjournment) prior to June 25, 2012, then the
Company shall, no later than June 25, 2012, increase the size of the Board to
ten directors and concurrently appoint the Nominees as directors effective as of
such date (with the number of directors being reduced to nine as of the 2012
Meeting). The Company agrees that if any Nominee resigns as a director or is
otherwise unable to serve as a director during the Covered Period, including as
a result of death or disability, the Company shall provide the Stockholders with
criteria established by the Board for a substitute person to fill the resulting
vacancy and the Stockholders shall have the right to nominate a substitute
person who satisfies such criteria, subject to the approvals of the Nominating
and Governance Committee of the Board and of the Board, in each case after
consideration of the substitute person in good faith and exercising its
fiduciary duties, which approvals shall not be unreasonably withheld.

 

1.2 Nature of Rights

Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Article 1 shall be personal to the Stockholders and
may not be transferred or assigned to any individual, corporation, partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature (each, a “Person”).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Stockholders

The Stockholders represent and warrant to the Company that, as of the date
hereof:

 

  (a) one or more of the Stockholders is the direct or indirect beneficial owner
of the Shares;

 

2



--------------------------------------------------------------------------------

  (b) each of the Stockholders that is not an individual is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite power and authority to execute and deliver
this Agreement;

 

  (c) this Agreement has been duly executed and delivered by the Stockholders;

 

  (d) this Agreement constitutes the valid and binding agreement of the
Stockholders, enforceable against the Stockholders in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws relating to or affecting creditors’
rights generally and general equitable principles (whether considered in a
proceeding in equity or at law), in each case now or hereafter in effect; and

 

  (e) no Nominee (or any Family Member, as defined in Nasdaq Rule 5605(a)(2))
has any contract, arrangement or understanding with any of the Stockholders or
their Representatives (whether or not relating to the Company), other than the
nominee letter agreements in the form provided to the Company, and none of the
Nominees (or any Family Member) is an investor in any fund of, or co-investor
with, the Stockholders or any of their affiliates.

 

2.2 Representations and Warranties of the Company

The Company represents and warrants to the Stockholders that, as of the date
hereof:

 

  (a) the Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to execute and deliver this Agreement;

 

  (b) this Agreement has been duly executed and delivered by the Company;

 

  (c) this Agreement constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect; and

 

  (d) the actions contemplated by Section 1.1 of this Agreement have been duly
and validly authorized by all necessary corporate action and expressly approved
by the Board.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

COVENANTS

 

3.1 Covenants of the Stockholders

 

  (a) Concurrently with the execution of this Agreement, the Stockholders and
HealthCor Management, L.P. shall file the Notice of Dismissal of All Claims With
Prejudice in the form attached hereto as Exhibit A, each party to bear its own
attorneys’ fees, costs and expenses with respect to the Lawsuit. The
Stockholders and HealthCor Management, L.P., for themselves and for their
Representatives, past and present, hereby covenant not to sue, and forever fully
release and discharge the Company and each controlling person, officer,
director, stockholder, agent, affiliate, employee, partner, attorney, assign,
executor, administrator, predecessor and successor, past and present, of the
Company from any and all rights, claims, warranties, demands, debts,
obligations, liabilities, costs, attorneys’ fees, expenses, suits, losses and
causes of action of any nature whatsoever in connection with, relating to or
resulting from the Lawsuit, the claims made therein and any facts, actions,
events or circumstances relating thereto; provided, however, that the foregoing
does not release or discharge in connection with, or require the Stockholders to
opt out of, any class action lawsuit brought against the Company by an
unaffiliated third party that does not challenge (i) the validity or application
of Article II, Section 1(b) or Article III, Section 1 (fifth paragraph) of the
Company’s By-Laws, (ii) any public disclosures alleged in the Lawsuit, or
(iii) any public disclosures concerning, relating to, or made in connection with
the 2012 Meeting.

 

  (b) The Stockholders hereby irrevocably withdraw their demands in connection
with the 2012 Meeting for a stockholder list and other related materials and
books and records pursuant to Section 220 of the General Corporation Law of the
State of Delaware or otherwise. The Stockholders shall promptly return materials
and summaries or duplicates thereof, if any, that have been delivered in
connection with such request to the Stockholders, their affiliates or any of
their respective directors, officers, partners, members, employees, agents
(acting in such capacity), directly or indirectly controlled investment funds
and any Person in which the Stockholders and/or such funds beneficially own
and/or exercise control or direction over, directly or indirectly, securities
carrying more than fifty percent (50%) of the voting rights of such Person
(collectively, “Representatives”). The Company shall promptly reimburse the
Stockholders for their $1,500 payment made to the Company in connection with
obtaining the stockholder list and other related materials and books and
records.

 

  (c) Each of the Stockholders agrees with the Company that, at the 2012
Meeting, it shall, and shall cause each of its Representatives to, vote all of
the shares of Common Stock beneficially owned or over which control or direction
is exercised by it:

 

  (i) for each of the Company’s nominees for election to the Board; and

 

4



--------------------------------------------------------------------------------

  (ii) with respect to any matters being voted on at the 2012 Meeting (other
than proposal 3, as described in the Company’s Proxy Statement on Schedule 14A,
filed with the SEC on May 16, 2012), in accordance with the recommendation of
the Board.

 

  (d) Each of the Stockholders agrees with the Company that, during the period
commencing on the date hereof and ending on the date that is the earliest to
occur of (i) the date on which this Agreement terminates in accordance with
Section 4.1, (ii) 30 days prior to the expiration of the advance notice period
for the nomination of directors by stockholders at the 2013 Meeting and (iii) 30
days prior to the expiration of the advance notice period for the making of
proposals by stockholders at the 2013 Meeting (the “Covered Period”), it shall
not, and shall cause each of its Representatives not to, in any manner, directly
or indirectly (including by initiating, advising, assisting or facilitating the
taking of any actions by any other Person), alone or in concert with others:

 

  (i) propose to any Person, or effect or seek to effect, whether alone or in
concert with others, any tender or exchange offer, merger, consolidation,
acquisition, scheme, arrangement, business combination, recapitalization,
reorganization, sale or acquisition of material assets, liquidation, dissolution
or other extraordinary transaction involving the Company or any of its
subsidiaries or joint ventures or any of their respective securities (each, an
“Extraordinary Transaction”); provided, however, that this clause (i) shall not
preclude the tender by a Stockholder of any voting securities of the Company
into any tender or exchange offer or vote by a Stockholder of any voting
securities of the Company in favor of any Extraordinary Transaction;

 

  (ii) form, join, encourage, influence, advise or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the United States Securities
Exchange Act of 1934 (the “Exchange Act”)) with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities in any voting trust or similar
arrangement, except for any “group” solely among the Stockholders and affiliates
thereof;

 

  (iii) make, or in any way participate in any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange Commission
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise or influence any Person with respect to the
voting of, any securities of the Company for the election of individuals to the
Board or to approve stockholder proposals;

 

  (iv) make or be the proponent of any stockholder proposal;

 

5



--------------------------------------------------------------------------------

  (v) (1) call or seek to call a meeting of stockholders, (2) seek
representation on the Board, except as set forth herein, or (3) seek the removal
of any member of the Board;

 

  (vi) take any action, alone or in concert with others, in support of or make
any proposal or request that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any existing
vacancies on the Board; (B) any material change in the capitalization or
dividend policy of the Company; (C) any other material change in the Company’s
management, business or corporate structure; (D) seeking to have the Company
waive, or make amendments or modifications to, the Company’s Certificate of
Incorporation or By-Laws, or other actions which may impede the acquisition of
control of the Company by any Person; (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on,
NASDAQ; or (F) causing a class of equity securities of the issuer to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act;

 

  (vii) make any public disclosure, or take any action that could require the
Company to make any public disclosure, with respect to any of the foregoing
matters or any matters being voted on at the 2012 Meeting; or

 

  (viii) request in a public manner or in a manner that could reasonably be
expected to result in a public disclosure that the Company or any of its
representatives, directly or indirectly, release any of the Stockholders from,
amend or waive, or otherwise take any action that is inconsistent with the
foregoing matters.

Notwithstanding anything in this Section 3.1(d) to the contrary, in the case of
subsections (i), (iv) and (vi), nothing shall prohibit the Stockholders from
(i) communicating privately with the Company’s directors, executive officers or
the Company’s senior investor relations officer or such other Person(s) as the
Company may designate in writing so long as such communications could not
reasonably be expected to result in any public disclosure of such
communications; or (ii) publicly commenting on an Extraordinary Transaction or
other fundamental corporate change proposed by the Company after the date
hereof.

 

  (e) The Stockholders shall, and shall cause their applicable affiliates to,
promptly file an amendment to the Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Stockholders shall provide the Company with one business day to
review and comment on such amendment in advance of filing.

 

6



--------------------------------------------------------------------------------

3.2 Covenants of the Company

 

  (a) The Company, for itself and for its directors, officers, employees, agents
(acting in such capacity) and affiliates, past and present, hereby covenants not
to sue, and forever fully releases and discharges the Stockholders and each
controlling person, officer, director, stockholder, agent, affiliate, employee,
partner, attorney, assign, executor, administrator, predecessor and successor,
past and present, of the Stockholders from any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever in
connection with, relating to or resulting from the Lawsuit, the claims made
therein, any facts, actions, events or circumstances relating thereto or any
filings made by the Stockholders with the Securities and Exchange Commission
prior to the date of this Agreement; provided, however, that this release shall
not apply with respect to any claims concerning, relating to or arising out of
any Stockholder’s conduct with respect to any class action permitted by
Section 3.1(a).

 

  (b) The Company shall promptly file a Form 8-K reporting entry into this
Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto. The Company shall provide the Stockholders with one business
day to review and comment on such amendment, and on the supplemental proxy
soliciting materials referred to in Section 1.1, in advance of filing.

ARTICLE 4

TERMINATION

 

4.1 Termination

 

  (a) This Agreement shall remain in full force and effect until the earliest
of:

 

  (i) The Company’s material breach of its obligations under Section 1.1 of this
Agreement, provided that (if such breach is curable) the Company has received
ten days prior written notice of such breach and such breach has not been cured
prior to the expiration date of such ten day period;

 

  (ii) the date that is 30 days prior to the expiration of the earliest to occur
of the advance notice period for the nomination of directors or the advance
notice period for the making of proposals by stockholders at the 2013 Meeting;
and

 

  (iii) such other date established by mutual written agreement of the Company
and the Stockholders.

 

4.2 Effect of Termination

Notwithstanding Section 4.1, (a) Sections 3.1(a) (except in the event of a
termination for breach in connection with a failure to comply with Section 1.1
of this

 

7



--------------------------------------------------------------------------------

Agreement) and 3.2(a) shall survive the termination of this Agreement and
(b) this Article 4 and Article 5 shall survive the termination of this
Agreement. No termination pursuant to Section 4.1 shall relieve any party hereto
from liability for any breach of this Agreement prior to such termination.

ARTICLE 5

GENERAL

 

5.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

 

            If to the Company:

  

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

Attention:       General Counsel

Telephone:     (312) 447-2456

Facsimile:        (919) 800-6196

  

            If to the Stockholders and any of their Representatives

  

c/o HealthCor Management, L.P.

Carnegie Hall Tower

152 West 57th Street, 43rd Floor

New York, NY 10019

 

Attention:       John Coghlin

Telephone:     (212) 622-7733

Facsimile:        (646) 417-5233

  

 

5.2 No Third-Party Beneficiaries

Nothing in this Agreement (except for the releases contained in Sections 3.1(a)
and 3.2(a), which are intended to benefit the Persons named therein), whether
express or implied, is intended to or shall confer any rights, benefits or
remedies under or by reason of this Agreement on any Persons other than the
parties hereto, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third Persons to any party.

 

5.3 Communications

During the Covered Period, neither the Stockholders nor any of the Stockholders’
Representatives will initiate or cause to be initiated any communication with
the Company relating to the business of the Company or its affiliates other than
through the Company’s

 

8



--------------------------------------------------------------------------------

directors, executive officers or the Company’s senior investor relations officer
or such other Person(s) as the Company may designate in writing. The parties
agree that the press release attached as Exhibit B will be issued upon execution
of this Agreement.

During the Covered Period, each party hereto shall refrain from making, causing
to be made, or allowing any of its Representatives from making, any public
statement or announcement that disparages, (a) the Company, its officers or its
directors or any person who has served as an officer or director of the Company,
(b) any action or matter publicly disclosed by the Company prior to the date of
this Agreement, (c) the Stockholders and the Stockholders’ advisors, their
respective employees or any person who has served as an employee of the
Stockholders and the Stockholders’ advisors or (d) any of their respective
affiliates, on or following the date hereof. The foregoing shall not prevent
(i) any public statement or announcement with respect to an Extraordinary
Transaction or other fundamental corporate change proposed by the Company that
is publicly announced by the Company after the date of this Agreement or
(ii) the making of any factual statement in any compelled testimony or
production of information, either by legal process, subpoena, or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.

 

5.4 Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Delaware for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth at the end of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Delaware; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Delaware has been brought in an
inconvenient forum.

 

5.5 Assignment; Successors

This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

 

5.6 Amendments; Waivers

Subject to applicable law, this Agreement may only be amended pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or

 

9



--------------------------------------------------------------------------------

consent is to be effective. No failure or delay by a party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

5.7 Entire Agreement

This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. No representation,
warranty, promise, inducement or statement of intention has been made by any
party which is not contained in this Agreement and no party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein or therein. The parties expressly disclaim
reliance on any information, statements, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.

 

5.8 Counterparts

To facilitate execution, this Agreement may be executed in any number of
counterparts (including by facsimile transmission), each of which shall be
deemed to be an original, but all of which together shall constitute one binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.

 

5.9 Expenses

All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such cost or expense. In the event of litigation relating to this Agreement, if
a court of competent jurisdiction determines in a final, non-appealable order
that a party has breached this Agreement, then such party shall be liable and
pay to the non-breaching party the legal fees and expenses such non-breaching
party has incurred in connection with such litigation, including any appeal
therefrom.

 

5.10 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

5.11 HealthCor Related Parties

The Stockholders shall cause their affiliates and other Representatives
(including, for the avoidance of doubt, all signatories to the Schedule 13D
filed on May 16, 2012 by the Stockholders) to comply with the terms of this
Agreement applicable to the Stockholders to the same extent as if such Persons
were parties hereto.

 

10



--------------------------------------------------------------------------------

5.12 Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties are entitled to an injunction or specific
performance of the terms hereof in addition to any other remedies at law or in
equity.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Glen Tullman

Name:   Glen Tullman Title:   Chief Executive Officer

 

HEALTHCOR OFFSHORE MASTER FUND, L.P. By:   HEALTHCOR OFFSHORE GP, LLC By:  

/s/ Joseph Healey

Name:   Joseph Healey Title:   Co-CEO

 

HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P. By:  

HEALTHCOR HYBRID OFFSHORE GP,

LLC

By:  

/s/ Joseph Healey

Name:   Joseph Healey Title:   Co-CEO

 

HEALTHCOR, L.P. By:   HEALTHCOR CAPITAL, L.P. By:  

/s/ Joseph Healey

Name:   Joseph Healey Title:   Co-CEO

 

12



--------------------------------------------------------------------------------

 

HEALTHCOR LONG OFFSHORE MASTER FUND, L.P. By:   HEALTHCOR LONG MASTER GP, LLC
By:  

/s/ Joseph Healey

Name:   Joseph Healey Title:   Co-CEO HEALTHCOR MANAGEMENT, L.P. By:   HEALTHCOR
ASSOCIATES, LLC, its   general partner By:  

/s/ Joseph Healey

Name:   Joseph Healey Title:   Co-CEO

 

13